Citation Nr: 1011723	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.

3.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to posttraumatic stress 
disorder.  

4.  Entitlement to service connection for memory loss, to 
include as secondary to posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to service connection for a 
respiratory disorder as due to asbestos exposure, 
posttraumatic stress disorder (PTSD), a heart condition 
secondary to PTSD, and memory loss secondary to PTSD.  

In January 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The claims of entitlement to service connection for an 
acquired psychiatric disorder, hypertensive heart disease, 
and memory loss are is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

The competent medical does not show that the Veteran 
currently suffers from a respiratory disability, including 
chronic obstructive pulmonary disease or asbestosis, or any 
respiratory disability due to claimed asbestos exposure.  
CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of exposure to asbestos.  38 U.S.C.A. § 1110 (West 
2009); 38 C.F.R. §§ 3.303, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2004, August 2005, and 
March 2006; a rating decision in January 2005; and a 
statement of the case in January 2006.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Moreover, the Board finds it unnecessary to 
schedule the Veteran for a VA examination to adjudicate the 
claim of service connection a respiratory condition due to 
asbestos exposure, the only matter decided in this decision, 
because there is no competent medical evidence of record of a 
current diagnosis of a respiratory disorder, evidence that a 
respiratory condition is associated with any event, injury, 
or disease in service, to include exposure to asbestos.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore 
the error was harmless). 

The Veteran contends that he currently suffers from a 
respiratory disorder due to exposure to asbestos in service.  
In statements and at his hearing, the Veteran reported being 
diagnosed with asbestosis.  He also related exposure to 
asbestos in the performance of his duties as a welder and 
iron worker aboard a Navy ship.   

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran's service personnel records show that he served 
in the Navy aboard the USS Camden (AOE 2), as a storekeeper 
(SK), with the related civilian occupation noted to be store 
clerk.

The Veteran's service medical records to include a January 
1969 RFAD examination that shows normal clinical evaluations 
of the lungs and chest.  The service records do not reflect 
any findings, complaints, symptoms, or diagnoses of any 
chronic respiratory disability, to include chronic 
obstructive pulmonary disease (COPD), and are also negative 
for asbestosis or another asbestos-related disease.

After service discharge, December 1999 private treatment 
notes show complaints of shortness of breath, dyspnea on 
exertion, and left ventricular dysfunction.  Chest X-rays in 
December 1999 revealed no radiographic evidence of 
cardiopulmonary disease.  In August 2000, there was no 
abnormality identified on X-ray.  In September 2002, X-ray 
findings were consistent with old bullet fragments in the 
upper mediastinum, but there was no evidence of acute 
cardiopulmonary process.  A November 2004 X-ray report showed 
no acute process identified, with a history of dyspnea and 
chest pain.  Private treatment records in May 2004 reflect a 
history of COPD.  VA treatment records reflect a history of 
smoking.  Chest X-rays in January 2005 show bullet shaped 
metallic foreign bodies in the upper mediastinum, unchanged 
since November 2004, but no evidence of acute process.  On VA 
clinical evaluation in December 2005, the clinician indicated 
that the Veteran did not have a COPD diagnosis.  

At a personal hearing in January 2010, the Veteran testified 
that he was diagnosed with asbestosis after discharge from 
service in the 1970's.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered.  Whether the evidence is 
admissible is distinguished from credibility, or the 
probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159 (2009).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v Brown, 104 
F. 3d 1328 (1997) (38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 
require the existence of a current disability for VA 
compensation purposes).  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Evidence must show that 
the Veteran currently has the disability for which benefits 
are being claimed.

The competent medical evidence shows that the Veteran does 
not currently have a respiratory disability.  Here there is 
no medical evidence of a confirmed diagnosis of any 
respiratory disability, including COPD or asbestosis, or any 
respiratory disability due to claimed asbestos exposure 
during service.  The record shows complaints of shortness of 
breath and dyspnea.  Those symptoms were associated with a 
left ventricular dysfunction.  There were no findings with 
respect to a lung disability.  Additionally, while private 
treatment notes in 2004 recorded a history of COPD, chest X-
rays from December 1999 through January 2005, failed to show 
evidence of acute cardiopulmonary process.  It appears that 
history was provided by the Veteran.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  On VA clinical evaluation in December 2005, the 
clinician indicated that the Veteran did not have a COPD 
diagnosis.  With no medical evidence of the claimed 
disability, the analysis ends, and service connection must be 
denied.

The Board recognizes the Veteran's contentions that he should 
be service connected for a respiratory disorder.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability, or the relationship of any disability to service 
or to claimed asbestos exposure.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his assertions do not 
constitute competent medical evidence that he currently has a 
respiratory disability.

As there is no competent medical evidence of a current 
diagnosis of a respiratory disability, including COPD or 
asbestosis, or any respiratory disability due to claimed 
asbestos exposure, additional development is not needed.  No 
asbestos-related disability is shown by the evidence of 
record.  In the absence of proof of a present disability 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

Here, the preponderance of the competent and probative 
medical evidence of record demonstrates that the Veteran does 
not have a current respiratory disorder.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim and service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include as 
due to asbestos exposure, is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a psychiatric 
disorder, hypertensive heart disease, and memory loss.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran has been diagnosed with PTSD and contends that 
his PTSD is due to stressors from his period of service.  It 
remains unclear whether he has a confirmed PTSD diagnosis 
based on the criteria in DSM-IV and whether any PTSD is 
related to his period of active service.  For an in-service 
stressor, the Veteran described learning in correspondence 
from his mother about the death of his cousin in Vietnam.  He 
also reported that while aboard the USS Camden in 1968, an 
aircraft carrier collided with his ship causing structural 
damage.  Additionally, two planes crashed on his ship's deck, 
one landing on bombs, and a third went in the water.  He 
provided photographs of the event in support of his claim.  
In August 2008, the United States Army and Joint Services 
Records Research Center (JSRRC) confirmed that 1968 command 
history for the USS Camden (AOE-2) recorded a collision with 
the USS Hancock (CVA-19), on November 26, 1968, during a 
replenishment operation off the waters of Vietnam.  No 
casualties were reported and damage to both ships was slight.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for PTSD, it is necessary 
to have a medical opinion based upon a thorough review of the 
record that determines whether the Veteran has a confirmed 
PTSD diagnosis that is based on his verified stressor from 
service.  

Additionally, the Board notes that claims for service 
connection for PTSD encompass claims for service connection 
for all acquired psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Post-service treatment 
records also contain a diagnosis of major depression.  The 
Board thus finds that an examination and opinion addressing 
the etiology of the Veteran's psychiatric disorder, to 
include PTSD, is necessary in order to fairly decide the 
merits of the Veteran's claim.

With regard to the Veteran's claims for service connection 
for hypertensive heart disease and memory loss secondary to 
PTSD, the Board finds that those claims are inextricably 
intertwined with the Veteran's pending claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, as the resolution of that claim would have bearing upon 
the claims for service connection for hypertensive heart 
disease and memory loss.  The appropriate remedy where a 
pending claim is inextricably intertwined with claims 
currently on appeal is to remand the claims on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the evidence of record shows that the Veteran has 
received disability benefits from the SSA.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and service connection for hypertensive heart disease 
and memory loss secondary to PTSD.  
The SSA records are not in the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon in that 
decision.

2.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The claims folder 
should be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
include a complete rationale for each 
opinion expressed.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should diagnose all 
current acquired psychiatric disorders, 
to include PTSD and major depression, 
or explain why there are no diagnoses.  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service or developed within one year of 
the Veteran's discharge from service in 
February 1969.  In doing so, the 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology. Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

c)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  The examiner 
should specifically state whether or 
not each criterion for the diagnosis is 
met.

d)  If so, is the diagnosis of PTSD due 
to a verified in-service stressor, to 
include being aboard the USS Camden 
(AOE-2) when it collided with the USS 
Hancock (CVA-19) on November 26, 1968?

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


